Judgment, Supreme Court, New York County (Elliott Wilk, J.), entered June 16, 1994, which, inter alia, dismissed the petition seeking to annul the order of respondent dated March 23, 1993 which adjusted the intervenor’s initial legal regulated monthly rent from $700 to $418.43, unanimously affirmed, without costs.
The determination of respondent agency had a rational basis and was not an abuse of discretion (see, Matter of Barklee Realty Co. v New York State Div. of Hous. & Community Renewal, 159 AD2d 416, appeal dismissed 76 NY2d 844, lv denied 76 NY2d 709). The record amply supports the finding that respondent properly notified petitioner and afforded it sufficient time to submit data, since the notices were sent to it and its representative of record at their record addresses. Further, the Commissioner in determining the fair *328market rent of the apartment stabilized by vacancy decontrol (see, Rent Stabilization Code [9 NYCRR] § 2522.3 [e]), properly disregarded the incomplete comparable apartment information submitted by petitioner and instead utilized the Special Guidelines to determine the proper rent (see, Matter of Clarke Mgt. Corp. v Conciliation & Appeals Bd., 91 AD2d 517, affd 58 NY2d 1108), as the burden was upon petitioner to supply the required comparability information (see, Matter of Ullman Estates v New York City Conciliation & Appeals Bd., 97 AD2d 296, affd 62 NY2d 758). Concur—Ellerin, J. P., Kupferman, Ross, Asch and Tom, JJ.